Citation Nr: 1332297	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-49 302	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from from April 1987 to May 1990 and from February 27 to February 28, 1991.  

This appeal arises to the Board of Veterans' Appeals (Board) from January and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for the five disorders listed above.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159 (c) (2).  This duty also includes obtaining VA and non-VA medical records and providing a VA medical examination or a medical opinion when necessary for an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  


Service Treatment Reports

Although the appealed rating decisions mention that the RO reviewed the Veteran's Service Treatment Records (STRs) for the period from April 1987 through May 1990 and for February 1991, the claims file and Virtual VA presently contain no STRS.  The AMC must therefore attempt to locate any STRS and associate them with the claims file and/or Virtual VA.  

Service Connection Claims

The Veteran seeks service connection for five disorders.  In August 2011, he testified before the undersigned Veterans Law Judge that he receives all treatment at the Columbia, South Carolina, VA Medical Center and/or at a VA outpatient clinic in Sumter, South Carolina.  He testified that he injured his back and both knees during Airborne training at Fort Benning and that he did seek medical attention at Fort Benning.  He testified that headaches began during basic training and a diagnosis of migraines was offered then, but hypertension was discovered more recently, after he sought VA treatment for other conditions. 

The Veteran has not been offered a VA compensation examination to determine the nature and etiology of the disorders for which he seeks service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate the Veteran's STRs and associate them with the claims files or with Virtual VA as appropriate.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts only if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  The AMC should obtain up-to-date treatment reports from the Columbia VA Medical Center and from the Sumter VA outpatient clinic and associate them with the claims file and/or Virtual VA, as appropriate.  

3.  The AMC should offer the Veteran and his representative an opportunity to submit evidence or argument in furtherance of the claims.  Advise the Veteran that failure to appear for a scheduled VA examination could have adverse consequences on his claims.  If the Veteran fails to report for an examination, the claims files should contain a copy of any notice letter sent to the Veteran concerning the examination.  

4.  The Veteran should be afforded an examination or examinations by appropriate examiners to determine the nature and etiology of any back disorder, right and left knee disorder, headaches, and hypertension.  The claims files and any pertinent evidence in Virtual VA that is not in the claims files must be made available to and reviewed by examiners performing the examinations.  The examiners are asked to review the medical history, noting especially that the Veteran claims that the rigors of parachute training injured his back and knees.  

The examiners are asked to elicit a history of relevant symptoms from the Veteran, examine him, and offer diagnoses of any disorders found.  Any indicated tests or studies should be conducted.  The examiners are then asked to address the following:  

I.  Whether it is at least as likely as not (50 percent or greater possibility) that any low back disorder had its onset in active service or was caused by active service and/or whether it is at least as likely as not that any low back disorder arose within a year of separation from active service.  The examiner should provide a rationale for any opinion offered.

II.  Whether it is at least as likely as not that any right or left knee disorder had its onset in active service or was caused by active service and/or whether it is at least as likely as not that a right or left knee disorder arose within a year of separation from active service.  The examiner should provide a rationale for any opinion offered.

III.  Whether it is at least as likely as not (50 percent or greater possibility) that any headache disorder had its onset in active service or was caused by active service and/or whether it is at least as likely as not that any headache disorder arose within a year of separation from active service.  The examiner should provide a rationale for any opinion offered. 

IV.  Whether it is at least as likely as not (50 percent or greater possibility) that hypertension had its onset in active service or was caused by active service and/or whether it is at least as likely as not that hypertension  arose within a year of separation from active service.  The examiner should provide a rationale for any opinion offered.

5.  The AMC should then accomplish any additional development necessary and then re-adjudicate the service connection claims.  Following that action, if the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


